TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00662-CR


Parrin Hayes, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 9024009, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. James B. Matthews, is ordered to tender a brief in this cause no later than August 8,
2003.  No further extension of time will be granted.
It is ordered July 28, 2003. 

Before Justices Kidd, Yeakel and Patterson
Do Not Publish